Citation Nr: 9932076	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-06 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating greater than 30 percent for a back 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran has verified active service from June 1973 to 
June 1977.  Records associated with his claims folder also 
reflect active service from October 1981 to August 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), whereby the veteran's claim was 
denied.  

A hearing was held before the undersigned Member of the Board 
sitting in Montgomery, in June 1999.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  A low back disability is manifested primarily by moderate 
limitation of motion of the lumbar spine.


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for a 
back disability are not met.  38 U.S.C. § 1155 (West 1991 & 
Supp. 1999); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5285, 5286, 5288, 5289, 5291, 5292, 
5293, 5294, and 5295 (1998); De Luca v. Brown, 8 Vet. App. 
202 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999), that is, this claim is plausible.  He has not 
alleged that any records of probative value that may be 
obtained, and which are not already sought by VA or 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C. § 5107(a) (West 1991 & Supp. 1999), with regard to 
this claim has been satisfied.

As indicated above, the veteran contends that his low back 
disability, which is currently evaluated as 30 percent 
disabling for residuals of compression fracture at L2, with 
fusion, limited motion and low back pain; is more severe than 
currently evaluated.  After a review of the record, however, 
the Board finds that these contentions are not supported by 
the evidence, and that his claim fails.

A review of the veteran's claims folder shows that he 
reported first injuring his back when he fell twelve feet 
from a ladder during service.  He underwent a surgical 
procedure where fusion of L1, L2 and L3 was performed, and 
Harrington Rods were placed from T11 to T5.  He was initially 
assigned a 10 percent evaluation in a September 1988 rating 
decision, where service connection was established for the 
residuals of compression fracture and fusion.  The veteran 
disagreed with that assignment, and a 20 percent evaluation 
was established in a June 1989 rating decision, pursuant to a 
May 1989 Hearing Officer's decision, which determined that 
the evidence showed moderate limitation of motion of the 
lumbar spine, as a residual of a fracture of L2.  The 
veteran's claim for an increased evaluation was then denied 
in a November 1989 Board decision.  

The veteran next submitted a claim for an increased 
evaluation in January 1993, and stated that he fell off a 
ladder and re-injured his back in September 1992.  A rating 
decision of April 1993 found, in essence, that the veteran 
had a compression fracture of T12 that was not related to his 
service-connected residuals of his compression fracture of 
L2, and denied his claim for an increased evaluation.  He 
next submitted an increased rating claim in June 1996.  A 
December 1997 rating action first denied this claim.  A 
September 1998 action next established a 30 percent 
evaluation for the veteran's back disability, effective from 
the date of his May 1996 claim.  Although this rating 
increased the veteran's evaluation, it remains less that the 
maximum benefit available, and thus that determination does 
not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1998) (Schedule).  A 10 percent rating for lumbosacral 
strain, with characteristic pain on motion, is contemplated 
by Diagnostic Code 5295.  A lumbosacral strain disability 
productive of muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position, 
is evaluated as 20 percent disabling.  Severe lumbosacral 
strain; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osetoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion is evaluated as 40 percent disabling.  Where slight 
subjective symptoms only are present, a zero percent rating 
is assigned.  Evaluations for sacro-iliac injury and weakness 
under Diagnostic Code 5294 are also determined by the above 
criteria.

A rating greater than that in effect is also contemplated by 
Diagnostic Code 5285, which evaluates residuals of vertebra 
fracture.  Residuals with cord involvement contemplate a 100 
percent rating, while abnormal mobility requiring a neck 
brace contemplates a 60 percent evaluation.  Other cases are 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  Complete bony fixation of the spine is 
evaluated as 100 or 60 percent disabling under Diagnostic 
Code 5286.  Ankylosis of the dorsal spine contemplates either 
a 40 or 30 percent evaluation under Diagnostic Code 5288; 
while ankylosis of the lumbar spine is evaluated under 
Diagnostic Code 5289.  Unfavorable ankylosis contemplates a 
50 percent evaluation, while favorable ankylosis contemplates 
a 40 percent evaluation.  

Severe limitation of motion of the lumbar spine is 
contemplated by Diagnostic Code 5292, and is evaluated as 40 
percent disabling.  A disability productive of moderate 
limitation of motion is evaluated as 20 percent disabling, 
while disability manifested by slight limitation of motion 
contemplates a 10 percent evaluation. 

Intervertebral disc syndrome is contemplated by Diagnostic 
Code 5293.  A mild disability is evaluated as 10 percent 
disabling.  A 20 percent rating contemplates a moderate 
disability, with recurring attacks; a 40 percent rating is 
contemplated by severe intervertebral disc syndrome, where 
recurring attacks are present with little intermittent 
relief; while pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, is 
evaluated as 60 percent disabling.  

Additionally, ratings under Diagnostic Code 5010 and 
Diagnostic Code 5003 may also apply where traumatic arthritis 
or degenerative arthritis is present.  Those criteria 
stipulate that arthritis will be evaluated under the 
limitation of motion criteria for the specific joints 
involved; where limitation of motion is noncompensable, a 10 
percent rating is to be combined for application of each 
major joint group or group of minor joints.  In the absence 
of limitation of motion, a 20 percent rating will be assigned 
where there is x-ray evidence of involvement of 2 or more 
major or minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent evaluation assigned when 
there is no occasional incapacitating exacerbations.   

The veteran was afforded VA rating examinations in November 
1996 and July 1998.  The examiner of his November 1996 
examination noted that the veteran's subjective complaints 
were stiffness and some pain in the lumbar area.  The 
examiner noted that he had a 26-centimeter scar over his 
thoracic and lumbar vertebral area.  He had no tenderness 
over the back, and the straight leg raising signs were 
negative.  There were no postural abnormalities, no fixed 
deformities other than the scar, normal musculature of the 
back, and no pain.  The examiner also noted that he had 
normal sensation, although he did have depressed patellar and 
Achilles reflexes.  The x-ray report of the lumbar spine 
revealed moderate degenerative arthritic changes and an old 
compression fracture of L2.  The report also showed that the 
x-ray examination of the thoracic spine also revealed 
degenerative changes, and an old moderate compression 
fracture of T12.  

The results of the range of motion examination were a forward 
flexion of 50 degrees, backward extension of 10 degrees, left 
lateral flexion of 10 degrees and a right lateral flexion of 
10 degrees.  Rotation to the left was 35 degrees, as was 
rotation to the right.  The diagnoses were status post 
compression fracture lumbar vertebra #2 and thoracic vertebra 
#12; status post op fusion of L1, L2, and L3 (first, second 
and third lumbar) and placement of bilateral Harrington Rods 
from T-11 to T5 (eleventh to fifth thoracic); and 
degenerative arthritic changes of thoracic and lumbar 
vertebra.  

The result of the veteran's most recent rating examination, 
dated July 1998, shows that he is not on any medication or 
treatment for his back pain.  The examiner also obtained an 
oral history from the veteran, which included his current 
occupation as Pastor.  He stated that his back pain is worse 
during communion, that it has increased over the years, but 
that he has not missed any time from work due to his back 
pain.  The results of the physical examination show that he 
had a 28-centimeter scar from the lower thoracic spine down 
to the sacral area.  There was slight lower dorsal kyphosis.  
There was no tenderness of the spine, and the musculature was 
within normal limits.  No muscle spasms were noted.  

The range of motion was reported as follows:  Forward flexion 
was limited to 67 degrees, backward extension to 13 degrees, 
right lateral flexion to 16 degrees, left lateral flexion to 
19 degrees, right rotation to 17 degrees and left rotation to 
20 degrees.  The examiner also noted that the veteran "did 
not complain of any significant pain in going through the 
range of motions.  There is no tenderness on palpation of the 
spine."  Deep tendon reflexes were within normal limits.  
Straight leg raising was also within normal limits.  He was 
able to stand on his heels and toes without difficulty.  
There was no loss of pain or touch sensation in the lower 
extremities.  The x-ray examination of the thoracic spine 
revealed wedging of the superior end plates at T-12.  There 
was degenerative disc disease at T9-T10.  There were 
degenerative arthritic changes as well.  X-ray of the lumbar 
spine revealed severe compression fracture at L2 with 
anterior wedging.  There was a moderate compression of L-4.  
"Bilateral Harrington rod insertion was noted.  The left rod 
showed a 2 mm separation."  The diagnoses were a remote 
injury to the spine with remote compression fractures at L2 
and T12, degenerative disc disease at T9 and T10, 
degenerative arthritis at the thoracic spine, chronic low 
back pain with occasional radiation into the right lower 
extremity, compression fracture of L2, moderate compression 
of L4, and Bilateral Harrington rod insertion of the lumbar 
spine.    

The veteran also recently testified before the undersigned 
Member of the Board in June 1999, where he stated that he has 
a constant pain "on the order of about 2 on a scale of 1 to 
10".  He also stated that the pain level increases after a 
period of standing to "about 6 or 7 and I'll have restricted 
movement".  He also testified that he was able to reduce his 
muscle spasm occurrence from about two times per month to 
about once every two months, that he cannot drive for more 
than five hours at a time without a break, and that he has 
had radiating pain down his leg on two occasions, but that he 
"has made every effort possible to never get in that 
position," and that "it hasn't happened, had not 
recurred."  The veteran also testified that he did not wake 
up during the night due to his back condition, although his 
wife noted his "groaning and moaning", that he awakens with 
a stiff back, and that he used a heating pad, but not any 
therapy or medication specifically for his back.  He also 
stated that his back did go out on him frequently on Fridays.  
He indicated that Thursdays were his day off, thus he was 
more likely to stand on Thursdays and have back difficulties 
on Fridays.  He also stated that he was currently employed as 
the Pastor of a Church.

As indicated above, under Diagnostic Code 5292, a rating 
greater than 20 percent for a disability manifested by 
limitation of motion of the lumbar spine contemplates a 
severe disability.  Although the veteran's motion is 
moderately limited, severe limitation of motion is not 
currently shown by the results of the July 1998 examination.  
The Board notes that the veteran's motion appeared to be 
limited to a greater extent at his November 1996 rating 
examination, however, we note that both examiners did not 
find that he had any pain on use, or other clinical 
manifestations which would account for an additional periodic 
restriction in motion.  Thus, the findings of the July 1998 
examination most accurately reflect his current level of 
disability.  At any rate, the Board determines that the 
evidence shows that the veteran's limitation of motion most 
closely approximates an evaluation contemplated by moderate 
limitation of motion, and that a rating greater than 30 
percent is not warranted under these criteria.  

We also find that the evidence does not show that a greater 
evaluation is warranted under Diagnostic code 5285, which 
contemplates vertebra fracture.  That is, there is no 
evidence to show cord involvement or abnormal movement 
requiring a neck brace.  We also note that the examiner of 
his November 1996 examination specifically found that there 
were no fixed deformities other than his scar.  Additionally, 
complete bony fixation is not shown, thus evaluations under 
Diagnostic Code 5286 are not warranted; similarly, ankylosis 
of the spine is not shown, so as to warrant evaluations under 
Diagnostic Codes 5288 or 5289.  Although the veteran has been 
diagnosed with lumbosacral strain, the evidence also does not 
show that a severe disability, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osetoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion is shown, so that a 40 
percent evaluation would be warranted under those criteria.  
In addition, the evidence does not show that there is muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, or that characteristic pain on motion is present.  
Thus, an increased compensable rating under Diagnostic Code 
5295 is not warranted.  

Although the veteran has been diagnosed with arthritic 
degenerative changes, the Board notes that Diagnostic Code 
5003 stipulates that arthritis is to be evaluated as 
limitation of motion of the spine, where present.  As 
indicated above, the evidence does not show that severe 
limitation of motion is present.   

Additionally, in De Luca v. Brown, the United States Court of 
Appeals for Veterans Claims held that when the veteran has 
testified under oath to increasing pain on use, and where 
there was medical evidence substantiating these 'flare-ups', 
that when musculoskeletal system disabilities are evaluated, 
pain on use is to be considered along with the criteria set 
forth in the diagnostic codes to determine the level of 
functional impairment.  8 Vet. App. 202, 206 (1995).  
However, the Board notes that both examiners specifically 
found that he did not have pain on use during the physical 
examination.  Thus, the Board determines that there is no 
additional functional impairment as contemplated by DeLuca.  

We must also point out in this regard that the veteran is 
service-connected only for a low back disorder, and that the 
RO denied his assertions that greater evaluations were 
warranted due to his post-service injury to his thoracic 
spine in September 1992.  In brief, we find that the current 
evidence does not show that an evaluation greater than 30 
percent is warranted for a low back disorder, and that his 
claim must therefore be denied.  



ORDER

Entitlement to a rating greater than 30 percent for a low 
back disability is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 



